Exhibit 10.5


SECOND AMENDMENT TO
ELEVENTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


THIS SECOND AMENDMENT TO ELEVENTH AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is made and entered into as of the 30th day of
October, 2020, by and among GROUP 1 AUTOMOTIVE, INC., a Delaware corporation
(the “Company”), each of the Subsidiaries of the Company listed on the signature
pages hereof (the Company and such Subsidiaries of the Company are sometimes
referred to herein as, individually, a “Borrower,” and collectively, the
“Borrowers”), the lenders listed on the signature pages hereof (the “Lenders”),
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such
capacity, the “Agent”), and COMERICA BANK, as Floor Plan Agent for the Lenders
(in such capacity, the “Floor Plan Agent”).


WITNESSETH:


WHEREAS, the Borrowers, the Lenders, the Agent and the Floor Plan Agent are
parties to that certain Eleventh Amended and Restated Revolving Credit Agreement
dated effective as of June 27, 2019, as amended by that certain Waiver and First
Amendment to Eleventh Amended and Restated Revolving Credit Agreement dated as
of March 3, 2020 (as amended and as the same may be further amended, modified,
extended, renewed or restated from time to time, the “Credit Agreement;” all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Credit Agreement as amended by
this Amendment); and


WHEREAS, the Borrowers, the Lenders, the Agent and the Floor Plan Agent desire
to further amend the Credit Agreement in the manner hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the other Borrowers, the Lenders, the Agent and the Floor Plan Agent
hereby agree as follows:


1.    The definitions of “Bail-In Action” “Bail-In Legislation” “Builder Basket
Amount” “Redeemable Stock” “Specified Investments” “Specified Subordinated Debt
Prepayments” and “Write-Down and Conversion Powers” set forth in Section 1.1 of
the Credit Agreement are hereby deleted in their entirety and the following
substituted in lieu thereof:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Builder Basket Amount” means the sum of:
(a)    50% of cumulative Consolidated Net Income (as defined in the 2020-4.000%
Indenture) (or in the case Consolidated Net Income (as defined in the
2020-4.000% Indenture) shall be negative, less 100% of such deficit) of the
Company since July 1, 2020 through the last day of the last full fiscal quarter
ending immediately preceding the date of the subject Restricted Payment for
which quarterly or annual financial statements are publicly available (taken as
a single accounting period); plus





--------------------------------------------------------------------------------

Exhibit 10.5


(b)    (i) 100% of the aggregate net cash proceeds, and the Fair Market Value of
property other than cash, in each case received by the Company or a Restricted
Subsidiary (as defined in the 2020-4.000% Indenture) after August 17, 2020 from
contributions of capital or the issuance and sale (other than to a Subsidiary of
the Company) of Capital Stock (other than Redeemable Stock) of the Company or
any options, warrants or other rights to acquire Capital Stock (other than
Redeemable Stock) of the Company, or any net payment received by the Company in
connection with the termination or settlement of options relating to its Capital
Stock, (ii) 100% of the aggregate net cash proceeds received by the Company
after August 17, 2020 from the issuance and sale of convertible or exchangeable
Debt (as defined in the 2020-4.000% Indenture) of the Company that has been
converted into or exchanged for Capital Stock (other than Redeemable Stock and
other than by or from a Subsidiary of the Company) of the Company, provided that
any such net proceeds received by the Company from an employee stock ownership
plan financed by loans from the Company or a Subsidiary of the Company shall be
included only to the extent such loans have been repaid with cash on or prior to
the date of determination, and (iii) without duplication, any reduction of Debt
(as defined in the 2020-4.000% Indenture) on the balance sheet of the Company to
the extent such Debt is converted into or exchanged for Capital Stock of the
Company (other than Redeemable Stock) after August 17, 2020; plus
(c)    in the case of a disposition, liquidation or repayment (including by way
of dividends) of Specified Investments by the Company and its Restricted
Subsidiaries (as defined in the 2020-4.000% Indenture), subsequent to August 17,
2020, an amount (to the extent not included in Consolidated Net Income (as
defined in the 2020-4.000% Indenture)) equal to the lesser of the return on
capital with respect to such Specified Investment and the initial amount of such
Specified Investment, in either case, less the cost of the disposition of such
Specified Investment and net of taxes; plus
(d)    in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary (in each case as such terms are defined in the 2020-4.000%
Indenture) pursuant to the 2020-4.000% Indenture, the Fair Market Value of the
Company’s interest in such Subsidiary; plus
(e)    $146,700,000.
“Redeemable Stock” of any Person means any Capital Stock of such Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable) or otherwise (including upon the occurrence of an
event) matures or is required to be redeemed (other than in exchange for Capital
Stock of the Company that is not Redeemable Stock) or is convertible into or
exchangeable for Indebtedness or is redeemable at the option of the holder
thereof (other than in exchange for Capital Stock of the Company that is not
Redeemable Stock), in whole or in part, at any time prior to the final stated
maturity of the 2020-4.000% Notes. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Redeemable Stock solely because the holders
thereof have the right to require the Company to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Redeemable Stock if the terms of such Capital Stock provide that the Company may
not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 4.7 of the
2020-4.000% Indenture.


“Specified Investments” means any Investment (as such term is defined in the
2020-4.000% Indenture) in any Person, other than a Permitted Investment (as such
term is defined in the 2020-4.000% Indenture).


“Specified Subordinated Debt Prepayments” means the redemption, repurchase,
defeasance, prepayment or other acquisition or retirement for value, prior to
any scheduled maturity, repayment or sinking fund payment, of any Indebtedness
of the Company or a Restricted Subsidiary that is expressly subordinated or
junior in right of payment to the 2020-4.000% Notes or a subsidiary guarantee
thereof, as appropriate, pursuant to a written agreement to that effect (other
than Indebtedness owed by the Company or any Restricted Subsidiary to another
Restricted Subsidiary or the Company, or any such payment on Indebtedness due
within one year of the date of redemption, repurchase, defeasance, prepayment,
decrease or other acquisition or retirement).




- 2 -

--------------------------------------------------------------------------------

Exhibit 10.5


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
2.    The following new definitions are hereby added to Section 1.1 of the
Credit Agreement in proper alphabetical order as follows:


“2020-4.000% Indenture” means the Indenture dated as of August 17, 2020 among
the Company, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee, as in effect on the Second Amendment Closing Date. To
the extent any defined term used herein is defined by reference to the
2020-4.000% Indenture, such defined term shall be as defined under the
2020-4.000% Indenture as in effect on the Second Amendment Closing Date.
“2020-4.000% Notes” means, collectively, the 4.000% Senior Notes due 2028 issued
pursuant to the 2020-4.000% Indenture and any additional notes issued pursuant
thereto.
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Benchmark Replacement” means the sum of: (a) an alternate benchmark rate that
has been selected by the Agent in consultation with the Company giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body and
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to LIBOR for U.S. syndicated credit facilities
denominated in Dollars or the applicable Alternative Currency that are
substantially similar to the credit facilities under this Agreement and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement under
this Agreement of LIBO Rate with an alternative benchmark rate, for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Agent in consultation with the Company
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBO Rate with an alternative benchmark rate by the Relevant
Governmental Body and (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBO Rate with an alternative
benchmark rate at such time for U.S. syndicated credit facilities denominated in
Dollars or in the applicable Alternative Currency that are substantially similar
to the credit facilities under this Agreement, which adjustment or method for
calculating or determining such spread adjustment pursuant to clause (b) is
published on an information service as selected by the Agent from time to time
and as may be updated periodically.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with then-prevailing
market practice (or, if the Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Agent decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the LIBO Rate:
(a)in the case of clauses (ii), (iii) or (iv) of Section 5.6(b), the later of:


- 3 -

--------------------------------------------------------------------------------

Exhibit 10.5


(i)the date of the public statement or publication of information referenced
therein and
(ii)    the date on which the administrator of the LIBO Rate permanently or
indefinitely ceases to provide the LIBO Rate;
(b)in the case of clause (i) of Section 5.6(b), the earlier of
(i)    the date of the public statement or publication of information referenced
therein; and
(ii)    the date specified by the Agent or the Required Lenders, as applicable,
by notice to the Company, the Agent (in the case of such determination and
notice by the Required Lenders) and the Lenders; or
(c)in the case of clause (v) of Section 5.6(b), the date specified by the Agent
or the Required Lenders, as applicable, by notice to the Company, the Agent (in
the case of such determination and notice by the Required Lenders) and the
Lenders.
“Benchmark Transition Event” is defined in Section 5.6(b).
    “Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced hereunder
with a Benchmark Replacement, the period (y) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes under this Agreement and
the other Loan Documents in accordance with Section 5.6(b) and (z) ending at the
time that a Benchmark Replacement has replaced the LIBO Rate for all purposes
under this Agreement and the other Loan Documents pursuant to Section 5.6(b).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“E-SIGN” means the Federal Electronic Signatures in Global and National Commerce
Act, as amended from time to time, and any successor statute, and any
regulations promulgated thereunder from time to time.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Second Amendment Closing Date” means October 30, 2020.
“UETA” means the Uniform Electronic Transactions Act as in effect in the State
of Texas, as amended from time to time, and any successor statute, and any
regulations promulgated thereunder from time to time.  
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


- 4 -

--------------------------------------------------------------------------------

Exhibit 10.5


3.    The definitions of “2015-5.250% Indenture” and “2015-5.250% Notes” set
forth in Section 1.1 of the Credit Agreement are deleted in their entirety.


4.    Section 1.5 is hereby added to the Credit Agreement immediately after
Section 1.4 therein as follows:


Section 1.5     LIBO Rate Notification. The interest rate on Eurodollar
Borrowings is determined by reference to the LIBO Rate. Section 5.6(b) provides
a mechanism for (a) determining an alternative rate of interest if the LIBO Rate
is no longer available or in the other circumstances set forth in Section 5.6(b)
and (b) modifying this Agreement to give effect to such alternative rate of
interest. The Agent does not warrant or accept any responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the LIBO Rate, or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 5.6(b), will have the
same value as, or be economically equivalent to the LIBO Rate.


5.    Section 5.6 of the Credit Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:
Section 5.6    Availability of Types of Borrowings; Adequacy of Interest Rate.


(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Required Lenders notify the Agent that the
Required Lenders have determined, that:
(i)    deposits of a type and maturity appropriate to match fund Eurodollar,
Eurocurrency or Pounds Sterling Borrowings are not available to such Lenders in
the relevant market, or
(ii)    the interest rate applicable to Eurodollar, Eurocurrency or Pounds
Sterling Borrowings for any requested Interest Period is not ascertainable or
available (including, without limitation, because the applicable Reuters Screen
(or on any successor or substitute page on such screen) is unavailable) or does
not adequately and fairly reflect the cost of making or maintaining Eurodollar,
Eurocurrency or Pounds Sterling Borrowings,
then the Agent shall give notice thereof to the Borrowers and the Lenders in
accordance with Section 13.1 as promptly as practicable thereafter and, until
the Agent notifies the Borrowers and the Lenders that the circumstances giving
rise to such notice no longer exist, suspend the availability of Eurodollar,
Eurocurrency or Pounds Sterling Borrowings and require any affected Eurodollar,
Eurocurrency or Pounds Sterling Borrowings to be repaid or converted to ABR
Borrowings, subject to the payment of any funding indemnification amounts
required by Section 5.10.
(b)    Notwithstanding the foregoing or anything to the contrary in this
Agreement or any other Loan Document, if the Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Agent (with a copy to the Company) that the Required Lenders
have determined, that any one or more of the following (each, a “Benchmark
Transition Event”) has occurred:
(i)    the circumstances set forth in Section 5.6(a)(ii) have arisen (including,
without limitation, a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate described in clause
(ii) of this Section 5.6(b) announcing that the LIBO Rate is no longer
representative) and such circumstances are unlikely to be temporary,
(ii)    ICE Benchmark Administration (or any Person that has taken over the
administration of the LIBO Rate for deposits in Dollars or in the applicable
Alternative Currency that is acceptable to the Agent) discontinues its
administration and publication of the LIBO Rate for deposits in Dollars or the
applicable Alternative Currency,
(iii)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate described in clause (ii) of this Section 5.6(b)
announcing that such administrator has ceased or will cease as of a specific
date to provide the LIBO Rate (permanently or indefinitely); provided that, at
the time of such statement, there is no successor administrator that is
acceptable to the Agent that will continue to provide the LIBO Rate after such
specified date,


- 5 -

--------------------------------------------------------------------------------

Exhibit 10.5


(iv)    a public statement by the supervisor for the administrator of the LIBO
Rate described in clause (ii) of this Section 5.6(b), the U.S. Federal Reserve
System, an insolvency official with jurisdiction over such administrator for the
LIBO Rate, a resolution authority with jurisdiction over such administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over such administrator for the LIBO Rate, which states that such
administrator of the LIBO Rate has ceased or will cease as of a specific date to
provide the LIBO Rate (permanently or indefinitely); provided that, at the time
of such statement or publication, there is no successor administrator that is
acceptable to the Agent that will continue to provide the LIBO Rate after such
specified date; or
(v)    syndicated credit facilities substantially similar to the credit
facilities under this Agreement being executed at such time, or that include
language substantially similar to that contained in this Section 5.6(b), are
being executed or amended, as the case may be, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate for deposits in Dollars or in
the applicable Alternative Currency,
then the Agent and the Borrowers may amend this Agreement to replace the LIBO
Rate, Eurocurrency Rate or Pounds Sterling Rate, as applicable with a Benchmark
Replacement. Notwithstanding anything to the contrary in Section 13.7, any such
amendment with respect to a Benchmark Transition Event (A) pursuant to any of
clauses (i) through (iv) of this Section 5.6(b) will become effective without
any further action or consent of any other party to this Agreement at 5:00 p.m.
(New York City time) on the fifth Business Day after the Agent has posted such
proposed amendment to all Lenders and the Borrowers so long as the Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders or (B) pursuant to clause (v) of this
Section 5.6(b), will become effective without any further action or consent of
any other party to this Agreement on the date that Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders accept such amendment; provided that, if the notice of a Benchmark
Trigger Event pursuant to clause (v) has been provided by the Required Lenders
and not the Agent and such notice specifies the Benchmark Replacement, then the
Lenders comprising the Required Lenders shall be deemed to have accepted such
amendment on the date such amendment has been posted by the Agent to all
Lenders. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 5.6(b) will occur prior to the date set forth in the applicable
amendment.
In connection with the implementation of a Benchmark Replacement, the Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
The Agent will promptly notify the Borrowers and the Lenders of (1) any
occurrence of a Benchmark Transition Event (other than pursuant to clause (v) of
this Section 5.6(b)), (2) the implementation of any Benchmark Replacement, (3)
the effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Section 5.6(b), including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 5.6(b).
Upon notice to the Borrowers by the Agent in accordance with Section 13.1 of the
commencement of a Benchmark Unavailability Period and until (1) the Agent
notifies the Borrowers and the Lenders that the circumstances giving rise to
such Benchmark Unavailability Period have ceased to exist or (2) a Benchmark
Replacement is determined in accordance with this Section 5.6(b), (A) any
request pursuant to Section 5.16 that requests the conversion of any Borrowing
to, or continuation of any Borrowing as an ABR Borrowing, a Eurodollar
Borrowing, a Eurocurrency Borrowing or a Pounds Sterling Borrowing may be
revoked by the Borrowers and if not revoked shall be ineffective and any such
Borrowing shall be continued as or converted to, as the case may be, an ABR
Borrowing, and (B) if any request pursuant to Section 2.8 requests a
Eurocurrency Borrowing, such request may be revoked by the Borrower and if not
revoked such Borrowing shall be made as a ABR Borrowing. During any Benchmark
Unavailability Period, the component of the Alternative Base Rate based upon the
LIBO Rate will not be used in any determination of the Alternative Base Rate.
6.    Section 7.23 of the Credit Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:


Section 7.23 Affected Financial Institutions




- 6 -

--------------------------------------------------------------------------------

Exhibit 10.5


Neither the Company nor any Restricted Subsidiary is an Affected Financial
Institution.
7.    Effective as of August 17, 2020, Section 10.11 of the Credit Agreement is
hereby deleted in its entirety and the following substituted in lieu thereof:


Section 10.11    Restricted Payments.


(a)The Company and its Restricted Subsidiaries will not declare or make any
Restricted Payment, except that


(i)    any Restricted Subsidiary may declare and make Restricted Payments to the
Company or any other Restricted Subsidiary at any time;


(ii)    any Restricted Subsidiary may pay dividends ratably to its shareholders
(or on a basis more favorable to the Company);


(iii)    the Company may declare or make any Restricted Payments payable solely
in shares of its Capital Stock (other than Redeemable Stock) or in options,
warrants or other rights to acquire its Capital Stock (other than Redeemable
Stock);


(iv)    the Company may declare and make additional Restricted Payments;
provided that (x) no Event of Default or Default has occurred and is continuing
or would result from such Restricted Payment, (y) after giving pro forma effect
to such Restricted Payment as if such Restricted Payment had been made at the
beginning of the applicable four fiscal quarter period, the Company could Incur
(as defined in the 2020-4.000% Indenture) at least $1.00 of additional Debt (as
defined in the 2020-4.000% Indenture) pursuant to Section 4.9(a) of the
2020-4.000% Indenture, and (z) upon giving effect to such Restricted Payment,
the aggregate of all Restricted Payments declared or made by the Company
pursuant to this clause (iv) on or after August 17, 2020 (other than pursuant to
clauses (ii) and (iv) through (xi) of Section 10.11(b)), when combined with the
sum of Specified Investments and Specified Subordinated Debt Prepayments, in
each case, made on or after the Closing Date, does not exceed the Builder Basket
Amount.


(b)    Notwithstanding the foregoing, Section 10.11(a) will not prohibit:


(i)    payment of any dividend on Capital Stock of any class within 60 days
after the declaration thereof, or redemption of any Subordinated Debt (as
defined in the 2020-4.000% Indenture) within 30 days after giving notice of
redemption thereof, if, on the date when the dividend was declared or such
notice of redemption given, the Company or such Restricted Subsidiary could have
paid such dividend or redeemed such Subordinated Indebtedness in accordance with
this Section 10.11;


(ii)    repayment or refinancing of any Subordinated Debt with Permitted
Refinancing Debt (as defined in the 2020-4.000% Indenture), or any Restricted
Payment made in exchange for, by conversion into or out of the net proceeds of
the substantially concurrent sale (other than from or to a Subsidiary of the
Company or from or to an employee stock ownership plan financed by loans from
the Company or a Subsidiary of the Company) of shares of Capital Stock (other
than Redeemable Stock) of the Company;


(iii)    the payment of dividends on the Company’s shares of Common Stock (as
defined in the 2020-4.000% Indenture) in the aggregate amount per fiscal year
equal to $1.20 per share for each share of Common Stock (or any securities
convertible into Common Stock to the extent they are entitled to such a
dividend) of the Company outstanding as of the applicable record date for such
dividends (as such $1.20 shall be adjusted for specified changes in the
capitalization of the Company upon recapitalizations, reclassifications, stock
splits, stock dividends, reverse stock splits, stock consolidations and similar
transactions);


(iv)    the acquisition of shares of Capital Stock in connection with (x) the
exercise of employee or director stock options or stock appreciation rights by
way of cashless exercise and (y) the withholding of a portion of such Capital
Stock to pay taxes associated therewith, and the purchase of fractional shares
of Capital Stock of the Company or any Restricted Subsidiary arising out of
stock dividends, splits or combinations or business combinations;




- 7 -

--------------------------------------------------------------------------------

Exhibit 10.5


(v)    the acquisition of shares of the Company’s Capital Stock pursuant to
equity repurchases from future, present or former directors, officers or
employees in an amount of up to $10,000,000 per calendar year (and any portion
of such $10,000,000 not used in any calendar year may be carried forward to the
next succeeding calendar year);


(vi)    dividends on Redeemable Stock of the Company or a Restricted Subsidiary,
or dividends on preferred stock of a Restricted Subsidiary, in each case
incurred in compliance with Section 4.9 of the 2020-4.000% Indenture;


(vii)    the payment of cash in lieu of the issuance of Capital Stock in
connection with the conversion, retirement, repurchase or redemption of any
series of convertible debt securities of the Company or its Restricted
Subsidiaries;


(viii)    upon the occurrence of a Change of Control (as defined in the
2020-4.000% Indenture) or an Asset Disposition (as defined in the 2020-4.000%
Indenture) and after the completion of the Offer to Purchase under Section 4.10
or 4.13 of the 2020-4.000% Indenture (including the purchase of all Notes (as
defined in the 2020-4.000% Indenture) tendered and required to be purchased),
any purchase, repurchase, redemption, defeasance, acquisition or other
retirement for value of Subordinated Debt (as defined in the 2020-4.000%
Indenture) required under the terms thereof as a result of such Change of
Control or Asset Disposition at a purchase or redemption price not to exceed
101% (in the case of a Change of Control) or 100% (in the case of an Asset
Disposition) of the outstanding principal amount thereof, plus accrued and
unpaid interest thereon, if any; provided that, in the case of an Asset
Disposition, such purchase, repurchase, redemption, defeasance, acquisition or
other retirement for value of Subordinated Debt does not exceed the Net
Available Proceeds from such Asset Disposition;


(ix)    the payment of the deferred purchase price or earn-outs, including
holdbacks (and the receipt of any corresponding consideration therefor), or
payments with respect to fractional shares, in each case in connection with an
acquisition to the extent such payment would have been permitted by the
2020-4.000% Indenture at the time of such acquisition;


(x)    Restricted Payments in an aggregate amount not to exceed $30,000,000 per
calendar year so long as, after giving pro forma effect thereto, the Total
Leverage Ratio (as defined in the 2020-4.0000% Indenture) of the Company would
not exceed 3.25 to 1.00; and


(xi)    other Restricted Payments in an aggregate amount not to exceed
$50,000,000;


provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (i), (iii), (v), (vi), (viii), (x)
and (xi) no Default or Event of Default shall have occurred and be continuing or
would otherwise occur as a consequence thereof.


The amount of net proceeds from any exchange for, conversion into or sale of
Capital Stock of the Company pursuant to clause (ii) of this Section 10.11(b)
shall be excluded from the calculation of the amount available for Restricted
Payments pursuant to Section 10.11(a)(iv).


(c)    For purposes of determining compliance with the covenant set forth in
this Section 10.11, if a Restricted Payment meets the criteria of more than one
of the types of Restricted Payments described in clauses (b)(i) through (b)(xi)
of Section 10.11(b) or pursuant to Section 10.11(a), the Company, in its sole
discretion, may order and classify, and subsequently reorder and reclassify,
such Restricted Payment in any manner in compliance with this Section 10.11.


(d)    For purposes of this Section 10.11, if a particular Restricted Payment
involves a non-cash payment, including a distribution of assets, then such
Restricted Payment shall be deemed to be an amount equal to the cash portion of
such Restricted Payment, if any, plus an amount equal to the Fair Market Value
of the non-cash portion of such Restricted Payment. The Fair Market Value of any
assets or securities that are required to be valued for purposes of this Section
10.11 will be determined by, in the case of amounts under $50,000,000, an
Officer (as hereinafter defined) of the Company and, in the case of amounts
greater than or equal to $50,000,000, the Board of Directors of the Company
whose resolution with respect thereto will be delivered to the Agent. For
purposes of this paragraph (d), “Officer” means any of the following of the
Company: the Chairman of the Board of Directors, the Chief Executive Officer,
the Chief Financial Officer, the President, any Vice President, the Treasurer or
the Secretary.


- 8 -

--------------------------------------------------------------------------------

Exhibit 10.5




8.    Section 10.14 of the Credit Agreement is hereby deleted in its entirety.


9.    Section 13.21 of the Credit Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:


Section 13.21 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an Affected Financial Institution; and
the effects of any Bail-In Action on any such liability, including, if
applicable:
(1)     a reduction in full or in part or cancellation of any such liability;
(2)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(3)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
10.    Sections 13.24 and 13.25 are hereby added to the Credit Agreement
immediately after Section 13.23 therein as follows:


Section 13.24    Electronic Execution of Assignment and Acceptance. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Acceptance shall be deemed to include Electronic Signatures or the keeping
of records in electronic form (including deliveries by telecopy, emailed PDF or
any other electronic means that reproduces an image of an actual executed
signature page), each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including E-SIGN, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on UETA.
Section 13.25    Document Imaging; Telecopy and PDF Signatures; Electronic
Signatures. Without notice to or consent of any Loan Party, the Agent and each
Lender may create electronic images of any Loan Documents and destroy paper
originals of any such imaged documents. Such images have the same legal force
and effect as the paper originals and are enforceable against the Borrowers and
any other parties thereto. The Agent and each Lender may convert any Loan
Document into a “transferrable record” as such term is defined under, and to the
extent permitted by, UETA, with the image of such instrument in the Agent’s or
such Lender’s possession constituting an “authoritative copy” under UETA. If the
Agent agrees, in its sole discretion, to accept delivery by telecopy, PDF or any
other electronic means that reproduces an image of an actual executed signature
page or an executed counterpart of a signature page of any Loan Document or
other document required to be delivered under the Loan Documents, such delivery
will be valid and effective as delivery of an original manually executed
counterpart of such document for all purposes. If the Agent agrees, in its sole
discretion, to accept any Electronic Signatures of any Loan Document or other
document required to be delivered under the Loan Documents, the words
“execution,” “signed,” and “signature,” and words of like import, in or
referring to any document so signed will deemed to include Electronic Signatures
and/or the keeping of records in electronic form, which will be of the same
legal effect, validity and enforceability as a manually executed signature
and/or the use of a paper-based recordkeeping system, to the extent and as
provided for in any applicable law, including UETA, E-SIGN, or any other state
laws based on, or similar in effect to, such acts. The Agent and each Lender may
rely on any such electronic signatures without further inquiry.


- 9 -

--------------------------------------------------------------------------------

Exhibit 10.5


11.    Each of the Borrowers hereby agrees to reimburse the Agent upon demand
for all reasonable out-of-pocket costs and expenses incurred by the Agent in the
preparation, negotiation and execution of this Amendment and any and all other
agreements, documents and/or instruments relating to this Amendment, including,
without limitation, reasonable attorneys’ fees and expenses. All of the
obligations of the Borrowers under this paragraph shall survive the payment of
the Borrowers’ Obligations and the termination of the Credit Agreement.


12.    All references in the Credit Agreement to “this Agreement” and any other
references of similar import shall henceforth mean the Credit Agreement as
amended by this Amendment and as the same may from time to time be further
amended, modified, extended, renewed or restated. All references in the other
Loan Documents to the Credit Agreement and any other references of similar
import shall henceforth mean the Credit Agreement as amended by this Amendment
and as the same may from time to time be further amended, modified, extended,
renewed or restated.


13.    Except to the extent specifically amended by this Amendment, all of the
terms, provisions, conditions, covenants, representations and warranties
contained in the Credit Agreement and the other Loan Documents shall be and
remain in full force and effect and the same are hereby ratified and confirmed.


14.    This Amendment shall be binding upon and inure to the benefit of the
Company, the other Borrowers, the Lenders, the Agent and the Floor Plan Agent
and their respective successors and assigns, except that Borrowers may not
assign, transfer or delegate any of their respective rights or obligations under
the Credit Agreement as amended by this Amendment.


15.    Each of the Borrowers hereby represents and warrants to the Agent, the
Floor Plan Agent and each Lender that:


(a)    the execution, delivery and performance by each Borrower of this
Amendment and the other Loan Documents are within the corporate or limited
liability company powers, as applicable, of such Borrower have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, on the part of such Borrower and require no action by or in respect
of, consent of or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;


(b)    the execution, delivery and performance by each Borrower of this
Amendment and the other Loan Documents do not conflict in any material respect
with, or result in a material breach of the terms, conditions or provisions of,
or constitute a material default under or result in any material violation of,
the terms of the Certificate or Articles of Incorporation, Articles of
Organization, Certificate of Formation, Bylaws or Operating Agreement, as
applicable, of such Borrower, any applicable law, rule, regulation, order, writ,
judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which such Borrower is a party or by which such Borrower or any of
its Property is bound or to which such Borrower or any of its Property is
subject;


(c)    this Amendment and each other Loan Document have been duly executed and
delivered by each Borrower and constitutes the legal, valid and binding
obligation of each such Borrower and is enforceable against each such Borrower
in accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law);


(d)    all of the representations and warranties made by any Borrower and/or any
other Loan Party in the Credit Agreement and/or in any other Loan Document are
true and correct in all material respects on and as of the date of this
Amendment as if made on and as of the date of this Amendment (except to the
extent that such representation or warranty is made as of an earlier date, in
which case such representation or warranty is true and correct in all material
respects as of such earlier date); and


(e)    as of the date of this Amendment and after giving effect to this
Amendment, no Default or Event of Default under or within the meaning of the
Credit Agreement has occurred and is continuing.




- 10 -

--------------------------------------------------------------------------------

Exhibit 10.5


16.    Each of the GM Borrowers hereby consents to the terms, provisions and
conditions contained in this Amendment. Each of the GM Borrowers hereby
acknowledges and agrees that (a) the execution and delivery of this Amendment by
the Borrowers to the Agent, the Floor Plan Agent and the Lenders will not
adversely affect or impair any of its obligations to the Agent, the Floor Plan
Agent and/or the Lenders under the GM Borrower Guaranty executed by each of the
undersigned, in favor of the Agent, the Floor Plan Agent and the Lenders with
respect to the indebtedness of Borrowers to the Agent, the Floor Plan Agent and
the Lenders, (b) all references in the GM Borrower Guaranty to the “Credit
Agreement”, shall henceforth be deemed to refer to the Credit Agreement, as
amended by this Amendment, (c) payment of all of the “Guaranteed Obligations”
(as defined in the GM Borrower Guaranty) is guaranteed to the Agent, the Floor
Plan Agent and the Lenders by such undersigned pursuant to the terms of the GM
Borrower Guaranty, and (d) the GM Borrower Guaranty is in full force and effect
on the date hereof and the same is hereby ratified and confirmed.


17.    In the event of any inconsistency or conflict between this Amendment and
the Credit Agreement with respect to the matters set forth herein, the terms,
provisions and conditions contained in this Amendment shall govern and control;
provided, however, to the extent the terms and provisions of this Amendment do
not contradict or conflict with the terms and provisions of the Credit
Agreement, then the Credit Agreement, as amended by this Amendment, shall remain
in and have its intended full force and effect, and the Borrowers and Lenders
hereby affirm, confirm and ratify the same.


18.    This Amendment shall be governed by and construed in accordance with the
substantive laws of the State of Texas.


19.    THIS WRITTEN AGREEMENT (INCLUDING THE EXHIBITS AND SCHEDULES HERETO), THE
CREDIT AGREEMENT, THE NOTES, THE AGENT’S LETTER, THE FLOOR PLAN AGENT’S LETTER
AND THE OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION
26.02(a) OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. Any previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Amendment. Nothing in this Amendment , expressed or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.
        
20.    This Amendment may be signed in any number of counterparts (including
telecopy counterparts), each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same document.
        
21.    Notwithstanding any provision contained in this Amendment to the
contrary, this Amendment shall not be effective unless and until the Agent shall
have received:


(a)    this Amendment, duly executed by each Borrower, Agent and each Lender;


(b)    payment by Borrowers of all costs, expenses and fees of Agent and Floor
Plan Agent which are presently due and payable under this Amendment, the Credit
Agreement and the other Loan Documents; and


(c)    such other agreements, documents, instruments and certificates as Agent,
Floor Plan Agent or any Lender may reasonably request.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGES FOLLOW]


- 11 -

--------------------------------------------------------------------------------


Exhibit 10.5


IN WITNESS WHEREOF, the Company, the other Borrowers, the Lenders, the Agent and
the Floor Plan Agent have executed this Second Amendment to Eleventh Amended and
Restated Revolving Credit Agreement as of the day and year first written above..


BORROWERS:    GROUP 1 AUTOMOTIVE, INC.,
a Delaware corporation




By:    /s/ Darryl M. Burman                
    Darryl M. Burman
Senior Vice President


Advantagecars.com, Inc., a Delaware corporation
Amarillo Motors-F, Inc., a Delaware corporation
Bob Howard Automotive-East, Inc., an Oklahoma corporation
Bob Howard Chevrolet, Inc., an Oklahoma corporation
Bob Howard Dodge, Inc., an Oklahoma corporation
Bob Howard Motors, Inc., an Oklahoma corporation
Bob Howard Nissan, Inc., an Oklahoma corporation
Chaperral Dodge, Inc., a Delaware corporation
Danvers-S, Inc., a Delaware corporation
Danvers-SB, Inc., a Delaware corporation
Danvers-T, Inc., a Delaware corporation
Danvers-TII, Inc., a Delaware corporation
Danvers-TL, Inc., a Delaware corporation
GPI AL-N, Inc., a Delaware corporation
GPI CA-DMII, Inc., a Delaware corporation
GPI CA-F, Inc., a Nevada corporation
GPI CA-SV, Inc., a Delaware corporation
GPI CA-TII, Inc., a Delaware corporation
GPI CC, Inc., a Delaware corporation
GPI GA Holdings, Inc., a Delaware corporation
GPI KS Motors, Inc., a Delaware corporation
GPI KS-SB, Inc., a Delaware corporation
GPI KS-SH, Inc., a Delaware corporation
GPI KS-SK, Inc., a Delaware corporation
GPI MS-H, Inc., a Delaware corporation
GPI MS-N, Inc., a Delaware corporation
GPI MS-SK, Inc., a Delaware corporation
GPI NH-T, Inc., a Delaware corporation
GPI NH-TL, Inc., a Delaware corporation
GPI NM-J, Inc., a New Mexico corporation


[Continued on following page]


Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.5


GPI NM-LRII, Inc., a New Mexico corporation
GPI NM-SB, Inc., a New Mexico corporation
GPI NM-SBII, Inc., a New Mexico corporation
GPI NM-TL, Inc., a New Mexico corporation
GPI NY Holdings, Inc., a Nevada corporation
GPI OK-HII, Inc., a Nevada corporation
GPI OK-SH, Inc., a Delaware corporation
GPI SAC-T, Inc., a Delaware corporation
GPI SC, Inc., a Delaware corporation
GPI SC Holdings, Inc., a Delaware corporation
GPI SD-DC, Inc., a Delaware corporation
GPI TX-A, Inc., a Nevada corporation
GPI TX-AII, Inc., a Texas corporation
GPI TX-AIII, Inc., a Texas corporation
GPI TX-ARGMIII, Inc., a Nevada corporation
GPI TX-DMII, Inc., a Nevada corporation
GPI TX-DMIII, Inc., a Nevada corporation
GPI TX-DMIV, Inc., a Nevada corporation
GPI TX-EPGM, Inc., a Delaware corporation
GPI TX-F, Inc., a Delaware corporation
GPI TX-FM, Inc., a Nevada corporation
GPI TX-HAII, Inc., a Nevada corporation
GPI TX-HGM, Inc., a Delaware corporation
GPI TX-HGMII, Inc., a Nevada corporation
GPI TX-HGMIV, Inc., a Nevada corporation
GPI TX-HIII, Inc., a Texas corporation
GPI TX-NVI, Inc., a Nevada corporation
GPI TX-P, Inc., a Texas corporation
GPI TX-SBII, Inc., a Delaware corporation
GPI TX-SBIII, Inc., a Nevada corporation
GPI TX-SHII, Inc., a Delaware corporation
GPI TX-SK, Inc., a Delaware corporation
GPI TX-SKII, Inc., a Nevada corporation
GPI TX-SU, Inc., a Texas corporation
GPI TX-SV, Inc., a Delaware corporation
GPI TX-SVII, Inc., a Delaware corporation
GPI TX-SVIII, Inc., a Delaware corporation
Group 1 Associates, Inc., a Delaware corporation
Group 1 FL Holdings, Inc., a Delaware corporation
Group 1 Funding, Inc., a Delaware corporation
Group 1 LP Interests-DC, Inc., a Delaware corporation
Group 1 Realty, Inc., a Delaware corporation
Howard-GM II, Inc., a Delaware corporation
Howard-GM, Inc., a Delaware corporation
Howard-H, Inc., a Delaware corporation
 
[Continued on following page]


Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5


Howard-HA, Inc., a Delaware corporation
Howard-SB, Inc., a Delaware corporation
HRI Procurement, Inc., a Texas corporation
Kutz-N, Inc., a Delaware corporation
Lubbock Motors, Inc., a Delaware corporation
Lubbock Motors-F, Inc., a Delaware corporation
Lubbock Motors-GM, Inc., a Delaware corporation
Lubbock Motors-S, Inc., a Delaware corporation
Lubbock Motors-SH, Inc., a Delaware corporation
Lubbock Motors-T, Inc., a Delaware corporation
Maxwell Ford, Inc., a Delaware corporation
Maxwell-GMII, Inc., a Delaware corporation
Maxwell-N, Inc., a Delaware corporation
Maxwell-NII, Inc., a Delaware corporation
McCall-F, Inc., a Delaware corporation
McCall-H, Inc., a Delaware corporation
McCall-HA, Inc., a Delaware corporation
McCall-N, Inc., a Delaware corporation
McCall-SB Inc., a Delaware corporation
McCall-T, Inc., a Delaware corporation
McCall-TII, Inc., a Delaware corporation
McCall-TL, Inc., a Delaware corporation
Mike Smith Automotive-H, Inc., a Delaware corporation
Mike Smith Automotive-N, Inc., a Texas corporation
Mike Smith Autoplaza, Inc., a Texas corporation
Mike Smith Autoplex Dodge, Inc., a Texas corporation
Mike Smith Autoplex, Inc., a Texas corporation
Mike Smith Autoplex-German Imports, Inc.,
a Texas corporation
Mike Smith Imports, Inc., a Texas corporation
Miller Automotive Group, Inc., a California corporation
Miller-DM, Inc., a Delaware corporation
NJ-H, Inc., a Delaware corporation
NJ-HAII, Inc., a Delaware corporation
NJ-SV, Inc., a Delaware corporation
Rockwall Automotive-F, Inc., a Delaware corporation




By:     /s/ Darryl M. Burman                
Darryl M. Burman
Vice President of each of the above-named corporations


[Continued on following page]


Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5


Baron Leasehold, LLC, a Kansas limited liability company
By:    Baron Development Company, LLC,
a Kansas limited liability company, its Sole Member
Baron Development Company, LLC, a Kansas limited liability company
G1R Clear Lake, LLC, a Texas limited liability company
G1R Florida, LLC, a Delaware limited liability company
G1R Mass, LLC, a Delaware limited liability company
GPI SC-SBII, LLC, a Delaware limited liability company
Ivory Auto Properties of South Carolina, LLC,
a South Carolina limited liability company
Tate CG, L.L.C., a Maryland limited liability company
By:    Group 1 Realty, Inc.,
a Delaware corporation, its Sole Member


Harvey Ford, LLC, a Delaware limited liability company
By:    Bohn-FII, LLC,
a Delaware limited liability company, its Sole Member


Bohn-FII, LLC, a Delaware limited liability company
GPI LA-FII, LLC, a Delaware limited liability company
GPI LA-H, LLC, a Louisiana limited liability company
Harvey GM, LLC, a Delaware limited liability company
Harvey Operations-T, LLC, a Delaware limited liability company
By:    Bohn Holdings, LLC,
a Delaware limited liability company, its Sole Member


GPI AL-SB, LLC,
a Delaware limited liability company
By:    GPI AL-N, Inc.,
a Delaware corporation, its Sole Member


GPI GA Liquidation, LLC,
a Delaware limited liability company
GPI GA-CC, LLC, a Georgia limited liability company
GPI GA-CGM, LLC, a Nevada limited liability company
GPI GA-DM, LLC, a Delaware limited liability company
GPI GA-FII, LLC, a Delaware limited liability company
GPI GA-FIII, LLC, a Delaware limited liability company
GPI GA-FM, LLC, a Nevada limited liability company
GPI GA-SU, LLC, a Nevada limited liability company
GPI GA-T, LLC, a Delaware limited liability company
GPI GA-TII, LLC, a Nevada limited liability company
By:    GPI GA Holdings, Inc.,
a Delaware corporation, its Sole Member


[Continued on following page]




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5


GPI NJ-HA, LLC, a Nevada limited liability company
GPI NJ-HII, LLC, a Nevada limited liability company
By:    NJ-H, Inc.
a Delaware corporation, its Sole Member


GPI NJ-SB, LLC, a Nevada limited liability company
By:    NJ-DM, Inc., a Delaware corporation, its Sole Member


GPI NM-SC, LLC,
a New Mexico limited liability company
By:    GPI NM-SB, Inc.,
a New Mexico corporation, its Sole Member
    
GPI NM-SCII, LLC, a New Mexico limited liability company
By:    GPI NM-SBII, Inc.,
a New Mexico corporation, its Sole Member


GPI SC-SB, LLC, a Delaware limited liability company
GPI SC-T, LLC, a Delaware limited liability company
By:    GPI SC Holdings, Inc.,
a Delaware corporation, its Sole Member


GPI FL-A, LLC, a Nevada limited liability company
GPI FL-H, LLC, a Delaware limited liability company
GPI FL-VW, LLC, a Delaware limited liability company
By:    Group 1 FL Holdings, Inc.,
a Delaware corporation, its Sole Member


Ira Automotive Group, LLC,
a Delaware limited liability company
By:    Danvers-T, Inc.,
a Delaware corporation, its Sole Member


GPI, Ltd., a Texas limited partnership
Rockwall Automotive-DCD, Ltd., a Texas limited partnership
By:    Group 1 Associates, Inc.,
a Delaware corporation, its General Partner




By:     /s/ Darryl M. Burman                
Darryl M. Burman
Vice President of each of the above-named corporations




[Continued on following page]


Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5


Bohn Holdings, LLC, a Delaware limited liability company
Danvers-SU, LLC, a Delaware limited liability company
By:    Group 1 Holdings-S, L.L.C.,
a Delaware corporation, its Sole Member
GPI MD-SB, LLC, a Delaware limited liability company
Group 1 Holdings-DC, L.L.C.,
a Delaware limited liability company
Group 1 Holdings-F, L.L.C.,
a Delaware limited liability company
Group 1 Holdings-GM, L.L.C.,
a Delaware limited liability company
Group 1 Holdings-H, L.L.C.,
a Delaware limited liability company
Group 1 Holdings-N, L.L.C.,
a Delaware limited liability company
Group 1 Holdings-S, L.L.C.,
a Delaware limited liability company
Group 1 Holdings-T, L.L.C.,
a Delaware limited liability company
Howard-DCIII, LLC, a Delaware limited liability company
Key Ford, LLC, a Delaware limited liability company
By:    Group 1 Automotive, Inc.,
a Delaware corporation, its Sole Member




By:    /s/ Darryl M. Burman                    
Darryl M. Burman
Senior Vice President






















Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5






AGENT, ISSUING BANK AND
U.S. BANK NATIONAL ASSOCIATION

LENDER:




By: /s/ Katherine A. Taylor                
Name: Katherine A. Taylor
Title: Vice President












Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    JPMORGAN CHASE BANK, N.A.




By: /s/ Kody Nerios                
Name: Kody Nerios
Title Authorized Officer


Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    BANK OF AMERICA, N.A.






By: /s/ David Smith                
Name: David Smith
Title: Senior Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    WELLS FARGO BANK, NATIONAL ASSOCIATION






By: /s/ Chad McNeill                
Name: Chad McNeill
Title: Senior Vice President








Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    MERCEDES-BENZ FINANCIAL SERVICES USA LLC






By: /s/ Michele Nowak                
Name: Michele Nowak
Title: Credit Director, National Accounts




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    TOYOTA MOTOR CREDIT CORPORATION






By: /s/ Wade Osborne                
Name: Wade Osborne
Title: National Account Manager




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5






FLOOR PLAN AGENT, SWING    COMERICA BANK
LINE BANK AND LENDER:




By: /s/ W. Cody Brackeen                
Name: W. Cody Brackeen
Title: Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    BMW FINANCIAL SERVICES NA, LLC






By: /s/ Alex Calcasola                
Name: Alex Calcasola
Title: Credit Manager






By: /s/ Thomas Rumfola                
Name: Thomas Rumfola
Title: General Manager, Credit






Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    AMERICAN HONDA FINANCE CORPORATION






By: /s/ Matthew Weitzer                
Name: Matthew Weitzer
Title: Manager, Dealer Financial Services




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:                    BBVA USA, an Alabama banking corporation
                                






By: /s/ Collis Sanders                    
Name: Collis Sanders
Title: Executive Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    TRUIST BANK (FKA BRANCH BANKING & TRUST COMPANY)






By: /s/ James Ford                
Name: James Ford
Title: Managing Director






Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    TD BANK, N.A.






By: /s/ Judy Johnson                    
Name: Judy Johnson
Title: Vice President, Major Accounts, Market
Credit Manager




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    MASSMUTUAL ASSET FINANCE LLC






By: /s/ Donald Buttler                    
Name: Donald Buttler
Title: Senior Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    NYCB SPECIALTY FINANCE COMPANY, LLC






By: /s/ Mark C. Mazmanian                
Name: Mark C. Mazmanian
Title: First Senior Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    KEYBANK NATIONAL ASSOCIATION






By: /s/ Andrew Scott                    
Name: Andrew Scott
Title: Senior Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    CAPITAL ONE, N.A.






By: /s/ Jeff Edge                    
Name: Jeff Edge
Title: Senior Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    PNC BANK, NATIONAL ASSOCIATON






By: /s/ Andrea Kinnik                    
Name: Andrea Kinnik
Title: Senior Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    BARCLAYS BANK PLC






By: /s/ Patricia Oreta                    
Name: Patricia Oreta
Title: Director
Executed in New York




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    ZIONS BANCORPORATION, N.A. DBA AMEGY BANK






By: /s/ Lauren Page                    
Name: Lauren Page
Title: Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    ALLY BANK






By: /s/ Hope Bill                    
Name: Hope Bill
Title: Authorized Representative




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5




LENDER:    AMARILLO NATIONAL BANK






By: /s/ Cory P. Ramsey                    
Name: Cory P. Ramsey
Title: Senior Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.5


LENDER:                    BOKF, NA d/b/a BANK OF OKLAHOMA






By: /s/ Bryan T. Parises                    
Name: Bryan T. Parises
Title: Vice President




Signature page to Second Amendment to Eleventh Amended and Restated Revolving
Credit Agreement